McGEE, Judge ad hoc.
The defendant appeals from a judgment of the First City Court of New Orleans, wherein the plaintiff, Baudean, Inc., was awarded a judgment in the sum of Five hundred fifty three and 15Aoo ($553.15) dollars, with interest and costs, and against the defendant Nicall Club, Inc., on an open account and represents the balance allegedly due plaintiff by defendant for merchandise, printing and supplies furnished to the defendant.
The defendant in its answer entered a general denial and subsequently amended its answer and made a .reconventional demand in the sum of Eight hundred fifteen ($815.-00) dollars, allegedly representing overpay-ments in that amount to plaintiff.
Trial was had on the 16th day of March, 1961, and on the 29th day of March, 1961, judgment was signed in favor of plaintiff, Baudean, Inc., and against defendant Nicall Club, Inc., for the sum of $553.15, with legal interest from judicial demand until paid and for all costs of court.
A reading of the record disclosed that the officers of the plaintiff corporation, Henry Baudean, and Mr. Cornesi, vice-president, satisfactorily explained each and every item shown on the statement annexed to plaintiff’s petition, and the trial judge apparently found no merit to the defendant’s contentions, and entered judgment for the plaintiff.
After a review of the record we find no error and we are of the opinion that the record amply supports the judgment, and the same is hereby affirmed at appellant’s costs in both courts.
Affirmed.